Case: 18-31155      Document: 00515389708         Page: 1    Date Filed: 04/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 18-31155                               April 21, 2020
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
DANTE JAMON WALKER,

                                                 Petitioner-Appellant

v.

CALVIN JOHNSON, Warden, U.S. Penitentiary Pollock,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-1030


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Dante Jamon Walker, federal prisoner # 07046-017, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition for lack of jurisdiction. Walker
filed the petition to challenge his federal sentence for conspiracy to distribute
and possess with intent to distribute 50 or more grams of crack cocaine and
possession with intent to distribute five or more grams of crack cocaine. The
district court determined that Walker’s attack on his sentence, based on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31155     Document: 00515389708      Page: 2   Date Filed: 04/21/2020


                                  No. 18-31155

Mathis v. United States, 136 S. Ct. 2243 (2016), should have been brought
under 28 U.S.C. § 2255 and, further, that Walker could not proceed under
§ 2241 pursuant to § 2255(e)’s savings clause. We review the dismissal of the
petition de novo. See Padilla v. United States, 416 F.3d 424, 425 (5th Cir.
2005).
      A prisoner may use § 2241 to challenge his conviction only if the remedy
under § 2255 is inadequate or ineffective to contest the legality of his detention.
§ 2255(e). A § 2241 petition is not a substitute for a § 2255 motion, and Walker
must establish the inadequacy or ineffectiveness of a § 2255 motion by meeting
the savings clause of § 2255. See § 2255(e); Jeffers v. Chandler, 253 F.3d 827,
830 (5th Cir. 2001); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001). Under that clause, Walker must show that his petition sets forth a
claim based on a retroactively applicable Supreme Court decision that supports
that he may have been convicted of a nonexistent offense and that the claim
was foreclosed when it should have been asserted in his trial, direct appeal, or
original § 2255 motion. Reyes-Requena, 243 F.3d at 904.
      Walker disputes his enhanced sentence, not the underlying conviction.
This court has repeatedly held that challenges to the validity of a sentencing
enhancement do not satisfy the savings clause of § 2255(e). See, e.g., In re
Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Padilla, 416 F.3d at 427; Kinder
v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000).
      In light of the foregoing, the judgment of the district court is AFFIRMED.
Walker’s motion to consolidate and motion for the appointment of counsel are
DENIED.




                                        2